Citation Nr: 1019522	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-40 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than December 12, 
2006, for the assignment of a 100 percent schedular rating 
for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  

In August 2007, the Board of Veterans' Appeals (Board), in 
part, denied an initial evaluation for PTSD in excess of 50 
percent from March 31, 2003 to December 12, 2006, and to an 
evaluation in excess of 70 percent from December 12, 2006.  
The Veteran and his representative were provided a copy of 
that decision and did not appeal the decision to the United 
States Court of Appeals for Veterans Claims (Court).  

This matter comes before the Board on appeal from a September 
2007 decision by the RO which, in part, assigned a 100 
percent schedular evaluation for PTSD; effective from 
December 12, 2006.  In December 2009, a hearing was held at 
the RO before the undersigned acting member of the Board.  


FINDINGS OF FACT

1.  The Veteran did not appeal the August 2007 Board decision 
which, in part, denied an initial evaluation in excess of 50 
percent for PTSD from March 31, 2003 to December 12, 2006, 
and to an evaluation in excess of 70 percent from December 
12, 2006, and that decision is final.  

2.  A claim for an increased rating for PTSD was received 
from the Veteran on July 10, 2007.  

3.  By rating action in September 2007, the RO assigned a 100 
percent schedular evaluation for PTSD; effective from 
December 12, 2006.  

4.  There is no basis to assign an effective date earlier 
than December 12, 2006 for a 100 percent schedular evaluation 
for PTSD.  


CONCLUSION OF LAW

An effective date earlier than December 12, 2006, for the 
assignment of a 100 percent schedular evaluation for PTSD is 
not warranted.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.157, 
3.400(o)(2), 20.1100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed below, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, is not applicable to the Veteran's appeal.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).  
Therefore, further discussion of the VCAA is not warranted.  

Law & Regulations

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

As to the terms "application" or "claim," the Board notes 
that once a formal claim for compensation has been allowed or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, a report of examination or hospitalization by VA or 
the uniformed services can be accepted as an informal claim 
for benefits.  The date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  These 
provisions apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
been previously established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital examination.  38 
C.F.R. §§ 3.157(b)(1), 3.155(a) (2009).  

All decisions of the Board will be stamped with the date of 
mailing on the face of the decision.  Unless the Chairman of 
the Board orders reconsideration, or one of the other 
exceptions to finality applies, all Board decisions are final 
on the date stamped on the face of the decision.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  



Discussion & Analysis

Before addressing the merits of the issue on appeal, the 
Board believes that a discussion of the history of the 
Veteran's claim would be helpful.  The Veteran was granted 
service connection for PTSD by the RO in June 2003, and was 
initially assigned a 30 percent evaluation, effective from 
March 31, 2003, the date of receipt of claim.  38 C.F.R. 
§ 3.400(b)(2).  The Veteran appealed that decision and, after 
review of additional VA medical records, the RO assigned an 
increased rating to 50 percent; effective from March 31, 
2003.  In November 2005, the Board remanded the appeal for 
additional development.  Following a VA psychiatric 
examination in December 2006, the RO assigned an increased 
"staged" rating to 70 percent for the Veteran's PTSD; 
effective from December 12, 2006, the date of the VA 
examination showing increased disability.  Fenderson v. West, 
12 Vet. App. 119 (1999); see also 38 C.F.R. § 3.400(b)(2) and 
(o)(2).  

On July 10, 2007, the Veteran filed a new claim for an 
increased rating for PTSD with the RO.  

On August 30, 2007, the Board denied the Veteran's claim for 
initial staged ratings in excess of 50 percent from March 31, 
2003 to December 12, 2006, and in excess of 70 percent from 
December 12, 2006.  

In September 2007, the RO assigned an increased 100 percent 
schedular evaluation for PTSD; effective from December 12, 
2006, based on the Veteran's July 10, 2007 claim to reopen.  

At this point, it should be noted that VA regulations provide 
that unless the Chairman of the Board orders reconsideration, 
or one of the other exceptions to finality applies, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In this case, the Veteran and his representative were 
provided with a copy of the August 2007 Board decision which 
denied initial increased ratings in excess of 50 and 70 
percent, prior to and from December 12, 2006, respectively, 
and did not appeal the decision to the Court, request 
reconsideration, or assert a claim of clear and unmistakable 
error (CUE) in the August 2007 Board decision.  As no other 
exceptions to finality apply, the August 2007 decision is 
final as to the evidence then of record.  Id.  

Therefore, the issues of entitlement to an evaluation in 
excess of 50 percent prior to, and in excess of 70 percent 
from December 12, 2006 are res judicata.  That is, the 
question has been settled.  See Flash v. Brown, 8 Vet. App. 
332, 340 (1995); see also Routen v. West, 142 F.3d 1434, 
1437-38 (Fed. Cir. 1998) (applying finality and res judicata 
to VA decisions).  Therefore, in arguing that the subsequent 
award of a 100 percent schedular evaluation by the RO in 
September 2007, should be made earlier than December 12, 
2006, the Veteran is essentially attempting to re-litigate 
the same issue that has already been considered and denied by 
the Board in August 2007.  

Here, while the RO assigned a 100 percent schedular rating 
for the Veteran's PTSD in September 2007, effective from 
December 12, 2006, the effective date assigned was earlier 
than that permitted by applicable law and regulations.  That 
is, because the Veteran's prior claim for a rating in excess 
of 70 percent from December 12, 2006 is res judicata, an 
effective date earlier than the date of the Board decision 
(August 30, 2007), based on the same evidence considered in 
that decision, is prohibited by operation of law.  Therefore, 
because the Veteran's claim to reopen was actually filed 
prior to the Board's decision of August 30, 2007 (July 10, 
2007), the appropriate effective date for the 100 percent 
schedular rating should have been no earlier than August 31, 
2007, the day following the Board's decision of August 30, 
2007.  

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  
By operation of law, the final Board decision precludes the 
assignment of an effective date earlier than the date of the 
Board decision based on the same evidence.  While the Board 
will not attempt to disturb the effective date assigned by 
the RO, an effective date earlier than December 12, 2006, is 
earlier than the date allowable under the applicable criteria 
discussed above.  See 38 C.F.R. § 3.400(o)(2), 20.1100.  
Consequently, the Board concludes that an effective date 
earlier than December 12, 2006, for the award of a 100 
percent schedular rating is not warranted and the appeal is 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than December 12, 2006, for the 
assignment of a 100 percent schedular evaluation for PTSD is 
denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


